OPINION — AG — **** WATER DISTRICTS — FRANCHISES **** THE CREATION OF A RURAL WATER DISTRICT, PURSUANT TO THE WATER AND SEWERAGE DISTRICT ACT, CONSTITUTES A " FRANCHISE " WITHIN THE LAND AREA AS AUTHORIZED BY THE COUNTY COMMISSIONERS IN THE CREATION OF A DISTRICT. AFTER A CITY OR TOWN ANNEXES TERRITORY ORIGINALLY INCLUDED IN A RURAL WATER DISTRICT, THE RURAL DISTRICT HAS THE RIGHT TO CONTINUE SERVING THOSE MEMBERS WHO WERE BEING SERVED PRIOR TO ANNEXATION. ANY PRIVATELY OWNED WATER SYSTEM WHICH HAS A FRANCHISE AGREEMENT FROM THE CITY, MAY OPERATE WITHIN THE NEWLY ANNEXED AREA IN ACCORDANCE WITH THE POWERS AND AUTHORITY GRANTED TO IT UNDER ITS FRANCHISE AGREEMENT. OPINION NO. 68-211 IS OVERRULED INSOFAR AS IT CONFLICTS WITH THE OPINION EXPRESSED HEREIN. CITE: 82 O.S. 1961, 861-888 [82-861] — [82-888], ARTICLE II, SECTION 32, 18 O.S. 1961 437 [18-437] (ODIE NANCE) ** SEE: OPINION NO. 72-139 (1972) **